Citation Nr: 1704914	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected anxiety disorder.

2. Entitlement to an effective date earlier than January 29, 2010 for the grant of an increased rating of 50 percent for service-connected anxiety disorder.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2004.  Her awards include the Army Commendation Medal, Global War on Terrorism Expeditionary Medal, and the Korea Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision increased the rating for the anxiety disorder to 50 percent, effective January 29, 2010.  However, as that increase did not represent a total grant of the benefit sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to anxiety disorder, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a rating in excess of 70 percent for anxiety disorder is 
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. Since January 5, 2010, the Veteran's anxiety disorder has been manifested by occupational and social impairment in the areas of work, family relations, school and mood.

2. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's anxiety disorder has precluded her from securing or following a substantially gainful occupation since January 5, 2010.

3. A claim of entitlement to an increased rating for service-connected anxiety disorder was not received until January 29, 2010.  


CONCLUSIONS OF LAW

1. Since January 5, 2010, the criteria for a rating of 70 percent for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

2. The criteria for a TDIU have been met since January 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3. An effective date prior to January 5, 2010, for the grant of an increased rating for service-connected anxiety disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Anxiety Disorder

As will be discussed in the remand portion of this decision, given that the Veteran reported that her anxiety disorder has worsened since the previous VA examination, and that she has received additional private and VA mental health treatment since that time, the claim is being remanded for an additional examination as well as to obtain those treatment records.  However, because the evidence of record supports a 70 percent rating as well as entitlement to a TDIU, the Board finds that it is beneficial to the Veteran to grant those benefits in this decision, and remand the issue of entitlement to a rating in excess of 70 percent.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

As a final preliminary matter, the Board notes that in the August 2016 supplemental statement of the case, the RO observed that the Veteran failed to report for a scheduled August 2016 VA examination.  Pursuant to 38 C.F.R. §  3.655(b) (2016), when a claimant fails to report for a VA examination scheduled in connection with a claim for increase, the claim shall be denied.  However, given that the Veteran did report for the first examination scheduled in connection with this claim, the claim shall be rated based on the evidence of record.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's anxiety disorder is currently rated as 50 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9400.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the record, the Board finds that a rating of 70 percent is warranted since January 5, 2010. 

On January 5, 2010, the Veteran sought treatment through the VA Women's Homelessness program.  She described problems sleeping, nightmares, intrusive thoughts, flashbacks, and stated that her symptoms created problems maintaining employment.  Subsequently in January 2010, the Veteran reported attempting suicide two months ago and also attempting suicide at a previous time.  She also endorsed sleep and concentration difficulties, intrusive thoughts, detachment, hypervigilance and hyperarousal, as well as poor relationships with friends and family members.  She stated that she had little social support.  

The only VA examination of record comes from March 2010.  The examiner noted a diagnosis of generalized anxiety disorder, with secondary disorders including major depressive disorder and panic disorder.  The Veteran reported suicidal ideation about five to six times over the last several years and attempting suicide in June 2009 and November 2009.  She also reported symptoms including panic attacks once or twice a month, anxiety, sleeplessness, depression, isolation, and irritability.  Concerning her occupational functioning, she remarked that she was last employed regularly for two months as a steel press operator.  Previously, she worked in a retail job and as a meter reader for an electric company but, in both positions, she experienced difficulty interacting with other employees and her supervisor, and missed one to two weeks of work time per year due to her anxiety and depression.  She reported that she had trouble following her supervisors' instructions due to poor concentration and attention span, was constantly anxious, and received poor evaluations.  She stated that her employers had to speak with her about persistent errors and one employer suggested that she seek psychiatric help.  
Concerning her social and other relationships, the Veteran stated that her last relationship ended in 2009.  She reported no friends in the area and that she engages in activities where she can be alone, such as going to a restaurant or church by herself.  She stated that she is generally too self-conscious, anxious and depressed to be around others.  The Veteran was noted to have moved into a homeless shelter after being forced out of a shared residence due to a fight with her roommate.  The examiner opined that the Veteran would experience at least a moderate loss of employment productivity and at least moderate difficulties in maintaining social relationships due to her psychiatric condition, and assessed the Veteran's GAF score as a 58.  

In May 2016, the Veteran reported stress due to family troubles, and that she experiences frequent nightmares.  In August 2016, the Veteran was seen in VA urgent care after being treated at Fitzgibbon Hospital due to alcohol intoxication. The Veteran reported living in a stressful environment, and that she medicates with alcohol.  She endorsed depressed mood, poor appetite, and high stress.  She subsequently reported having suicidal thoughts a couple of months ago.

During her hearing, the Veteran testified that her personal life had declined and that her anxiety has increased since her March 2010 VA examination.  She reported experiencing depression, paranoia, and seeing and hearing things when drinking.  She explained that she finds it difficult to keep a job, has no close friends or family relations, and participates in hobbies that do not involve interactions with others.  She stated that she was last enrolled in school over a year and a half ago and that she currently receives inpatient treatment at Phoenix House and also mental health treatment through VA.  

The evidence of record reflects that since January 5, 2010 the Veteran's service-connected anxiety disorder has been manifested by symptoms including suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of isolation, difficulties interacting with co-workers and following her superviors' instructions, and inconsistencies in participating in educational programs, the Board finds that her symptoms cause occupational and social impairment in the areas of work, school, family relations, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since January 5, 2010, the Veteran's anxiety disorder most closely approximates the 70 percent rating.  Given that January 5, 2010 is the earliest date within one year of the filing of the Veteran's claim that it can be determined that the criteria for a 70 percent rating is satisfied, the Board will grant a 70 percent rating from that date.  See 38 U.S.C.A. § 5110 (b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016) (the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date).  A rating in excess of 70 percent is being remanded as discussed below.

In sum, the Board finds that an increased rating of 70 percent is warranted for the service-connected anxiety disorder since January 5, 2010.

II. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran meets the schedular requirements for a TDIU from January 5, 2010, as her service-connected anxiety disorder is rated at 70 percent disabling.  

As previously noted, during the March 2010 VA examination, the Veteran reported her most recent employment as lasting only two months, and that, in her prior positions, she experienced difficulty interacting with other employees and supervisors, had trouble concentrating on her supervisors' instructions, and was constantly anxious.  She received poor evaluations, and one employer suggested that she seek psychiatric help.  She also noted a desire to isolate from others.  The examiner determined that the Veteran's symptoms would cause at least a moderate loss in productivity and efficiency in securing and maintaining employment.   The Veteran's hearing testimony reflects that her ability to obtain employment has not improved and that she had been unable to consistently maintain enrollment in educational programs.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since January 5, 2010 she has been unable to secure and follow a substantially gainful occupation by reason of her service connected anxiety disorder, and, therefore, that the criteria for a TDIU were met as of that date.  In making this determination, the Board has considered the Veteran's level of education, her employment history, and her level of disability due to the anxiety disorder.  The effect of this disability makes it unlikely that she could secure or follow a substantially gainful occupation consistent with her educational level and occupational experience.  Finally, the Veteran testified that she would soon be starting in a Compensated Work Therapy (CWT) program at a VA hospital, and, while the Board wishes her success in this endeavor, it finds that such work, from a regulatory perspective, is more likely than not representative of marginal employment, and does not preclude the award of a TDIU.  See 38 C.F.R. § 4.16(a).  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to the effects of her service-connected anxiety disorder since January 5, 2010.  Therefore, entitlement to a TDIU is granted, effective January 5, 2010.



III. Earlier Effective Date 

The Veteran claims entitlement to an effective date earlier than January 29, 2010, for the grant of an increased rating for anxiety.  The Veteran testified that she had attempted to apply for an increased rating prior to that date, but that her paperwork had been lost by the VA RO in Houston, Texas. 

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014) are not applicable to the claim adjudicated herein.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide her with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, an earlier effective date is not assignable as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Here, no additional development could alter the evidentiary or procedural posture of this claim, and resolution of the claim is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  In the absence of potential additional evidence, VCAA notice is unnecessary.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error.

Unless the law specifically provides otherwise, the effective date of an award based on a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application for the increase. See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date. See 38 U.S.C.A. § 5110 (b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p) (2016).
In this case, service connection for an anxiety disorder was granted in a March 2008 rating decision, with a 10 percent rating assigned.  The record reveals no communication from the Veteran expressing disagreement within one year of the letter notifying her of that rating decision, nor any communication claiming entitlement to an increased rating until January 29, 2010.  Although the Veteran asserts that her paperwork was lost by VA, the Board points out that the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  Given that the record does not contain probative evidence opposing VA's presumptively proper handling of the claim, the Board finds the Veteran's contention to carry little weight.  

Therefore, the Board finds that the Veteran's claim of entitlement to an increased rating for her service-connected anxiety disorder was not received until January 29, 2010.  Thus, as previously discussed, the earliest effective date possible under law for the increased rating is January 5, 2010, the earliest date, within one year of the January 29, 2010 claim, that it is ascertainable that an increase in the severity of the Veteran's service-connected anxiety disorder had occurred.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Since January 5, 2010, a rating of 70 percent for service-connected anxiety disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective January 5, 2010, a total disability rating based on individual unemployability due to service-connected anxiety disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an effective date earlier than January 5, 2010 for the grant of an increased rating for service-connected anxiety disorder is denied. 


REMAND

As previously noted, the Veteran testified that her anxiety disorder has worsened since the previous VA examination in March 2010, and that she has received private treatment through Phoenix House as well as additional VA treatment.  VA treatment records also noted treatment at Fitzgibbon Hospital.  Therefore, an additional VA examination should be scheduled.  Updated VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

At this time, the Veteran is advised to cooperate in the development of her claim, and that it is her responsibility to report for any scheduled examination.  She is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.            § 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from August 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Ask the Veteran to identify any private mental health providers who have recently treated her, to include Phoenix House and Fitzgibbon Hospital.  After securing the necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

3. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the severity of her service-connected anxiety disorder.

The claims file must be sent to the examiner for review.

The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


